Citation Nr: 1012352	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as 50 percent disabling for the period prior to 
May 2, 2008, and as 70 percent disabling since May 2, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to 
November 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to a disability rating in excess of 50 percent 
for bilateral hearing loss.  

In his May 2008 substantive appeal, the Veteran informed VA 
that he had permanently relocated to New York.  Jurisdiction 
of his claim subsequently was transferred to the RO in New 
York, New York.

In July 2009, the Board remanded the claim for additional 
development.  By a December 2009 rating decision, the 
Huntington, West Virginia, Remand Development and Rating 
Team increased the rating for the Veteran's bilateral 
hearing loss to 70 percent disabling, effective May 2, 2008.  
As that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to May 2, 2008, the Veteran's 
bilateral hearing loss was manifested by no more than 
auditory acuity level VIII in the right ear, and auditory 
acuity level VIII in the left ear.

2.  Since May 2, 2008, the Veteran's bilateral hearing loss 
has been manifested by no more than auditory acuity level 
VIII in the right ear and XI in the left ear.


CONCLUSION OF LAW

The criteria for disability ratings in excess of 50 percent 
for bilateral hearing loss for the period prior to May 2, 
2008, and in excess of 70 percent for the period since May 
2, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The United States Court for Veterans Appeals (Court) had 
held that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant; (3) the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, 
overturning the requirement that VA provide notice that the 
claim could be substantiated by evidence of a disability's 
impact on daily life and that VA provide notice with regard 
to potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements were not disturbed 
by the Federal Circuit's decision. 

In an August 2006 letter, VA notified the Veteran that he 
should submit evidence showing that his bilateral hearing 
loss had worsened in severity and that VA would consider 
evidence of the impact of the disability on employment.  He 
was also told that he could substantiate the claim with a 
statement from his doctor, containing clinical and physical 
findings, the results of any laboratory tests or X-rays, and 
the dates of the examinations and tests.  He was also 
instructed that a statement from other individuals who were 
able to describe from their own knowledge and personal 
observations the manner in which the Veteran's disability 
had worsened may be helpful in proving his claims.  He was 
thus provided with examples of the evidence that could 
substantiate the claim.  He was informed that ratings were 
assigned using the rating schedule and he was referred to 
that schedule.  This essentially informed him of the use of 
diagnostic codes.  He was also given examples of the 
evidence that could substantiate the claim.

The August 2006 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

The claim was subsequently readjudicated after providing the 
Veteran with an opportunity to respond to the notice.  Any 
timing deficiency was thereby cured.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (holding timing deficiencies 
in VCAA notice are cured by readjudication in a supplemental 
statement of the case).

Accordingly, VA satisfied its duty to notify under the VCAA 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).

In addressing whether VA satisfied its VCAA duties to assist 
the Veteran with respect to his claim, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in 
August 2006 and October 2009.  Copies of these VA 
examination reports have been associated with the claims 
file.  

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects 
caused by a hearing disability.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  The August 2006 and October 2009 
examiners satisfied this requirement by recording the 
Veteran's complaints and reports as to the impact of the 
disability on his daily life.  There is no indication that 
his disability has worsened since the most recent 
examination.  Therefore, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to 
comply with the provisions of the VCAA.  VA has satisfied 
its duty to inform and assist the Veteran at every stage in 
this case; at least insofar as any errors committed were not 
harmful to the essential fairness of the proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by 
both the usual and alternate methods.  38 C.F.R. § 4.86 
(2009).

The Veteran's hearing loss has been rated as 50 percent 
disabling for the period prior to May 2, 2008, and as 70 
percent disabling since May 2, 2008.  The Board will examine 
whether the Veteran's hearing loss meets the criteria for 
higher ratings for either period in turn.

Clinical records dated in June 2006 show that the Veteran 
had last undergone audiometric evaluation in April 2004.  He 
was noted to have a longstanding history of moderate to 
severe mid to high frequency sensorineural hearing loss, 
bilaterally.  He had visited the hearing aid walk in clinic 
in April 2006, and had then reported that his 1998 hearing 
aid was "dead."  At the time of his June 2006 appointment, 
he complained of a possible decrease in hearing sensitivity, 
bilaterally, and he was referred to the audiology clinic for 
further evaluation.

At the time of his June 2006 audiology consultation, the 
Veteran was observed to be fitted with an Oticon Ergo full 
shell aid, bilaterally.  According to his records, he had 
been issued a set of Phonak Sonoforte BTE hearing aids, 
bilaterally, in 2002.  He stated that he did not know where 
those hearing aids were.  A hearing aid check of his current 
instruments revealed that the right hearing aid was severely 
distorted.  The aid was determined to be beyond repair due 
to the age of the instrument.  No new audiologic or otologic 
complaints were reported.  

Audiometric testing revealed a moderate, sloping to 
profound, hearing loss with fair word recognition ability, 
bilaterally.  The audiometric data, however, was not 
recorded.  The Veteran was determined to have severe 
functional impairment in communication as a result of his 
hearing loss.  He was fitted for new hearing aids.

There are no further clinical records pertaining to hearing 
loss until August 2006, when the Veteran underwent VA 
audiological examination.  At the time of the examination, 
the Veteran complained of significant difficulty 
understanding speech, and watching television and movies.  
Otoscopy revealed clear ear canals with intact eardrums in 
both ears.  Tympanometry indicated pressure, compliance, and 
ear canal volume within normal limits in both ears.

Audiometric examination revealed the following pure tone 
thresholds:




HERTZ


1000
2000
3000
4000
RIGHT
80
90
90
90
LEFT
85
85
90
90

The averages were 88 in both the right and left ears.  
Speech recognition ability was 52 percent in the right ear, 
and 56 percent in the left ear. 

In his June 2007 notice of disagreement, the Veteran stated 
that he felt that his bilateral hearing loss disability 
warranted more than a 50 percent disability rating. 

There is no additional evidence pertaining to hearing loss 
prior to May 2, 2008.

In his May 2, 2008 substantive appeal, the Veteran stated 
that his bilateral hearing loss disability had worsened 
since he was last examined.

Clinical records dated in June 2009 show that the Veteran 
complained that his hearing aids were not working properly.  
His hearing aids were cleaned of debris and a listening 
check revealed that they were functioning adequately.

There is no additional evidence pertaining to hearing loss 
until October 2009, when the Veteran underwent an additional 
VA audiometric examination.  Examination revealed the 
following pure tone thresholds:




HERTZ


1000
2000
3000
4000
RIGHT
80
90
95
105
LEFT
80
85
95
100

The averages were 93 in the right ear and 90 in the left 
ear.  Speech recognition ability was 52 percent in the right 
ear, and 28 percent in the left ear. 

For the period prior to May 2, 2008, the average pure tone 
threshold of 88 decibels, along with speech discrimination 
rates in the 52 percentile for the right ear, and in the 56 
percentile for the left ear, warrant a designation of Roman 
Numeral VIII under Table VI of 38 C.F.R. § 4.85.  Under 
Table VII of 38 C.F.R. § 4.85, where both the right and left 
ears warrant a designation of Roman Numeral VIII, the 
appropriate rating is 50 percent under Diagnostic Code 6100.  

Because the threshold in each frequency exceeded 55 
decibels, an exceptional pattern of hearing loss was shown 
and a rating under 38 C.F.R. § 4.86 is for consideration.  
When evaluated under Table VIA of 38 C.F.R. § 4.85, the 
average pure tone thresholds of 88 decibels for each ear 
also warrant a designation of Roman Numeral VIII for each 
ear.  Under Table VII of 38 C.F.R. § 4.85, where both the 
right and left ears warrant a designation of Roman Numeral 
VIII, the appropriate rating is 50 percent under Diagnostic 
Code 6100.  

The audiometric test results prior to May 2, 2008, as 
described above, show that the Veteran's disability did not 
meet or approximate the criteria for more than a 50 percent 
disability rating.

The Board now turns to the issue of whether the Veteran is 
entitled to a disability rating higher than 70 percent, for 
the period since May 2, 2008.

For the right ear, the average pure tone threshold of 93 
decibels, along with a speech discrimination rate in the 52 
percentile warrants a designation of Roman Numeral VIII 
under Table VI of 38 C.F.R. § 4.85.  For the left ear, the 
average pure tone threshold of 90 decibels, along with a 
speech discrimination rate in the 28 percentile warrants a 
designation of Roman Numeral XI under Table VI of 38 C.F.R. 
§ 4.85.  

Under Table VII of 38 C.F.R. § 4.85, where the right ear is 
Roman Numeral VIII, and the left ear is Roman Numeral XI, 
the appropriate rating is 70 percent under Diagnostic Code 
6100.  

When evaluated under Table VIA of 38 C.F.R. § 4.85, the 
average pure tone threshold of 93 decibels for the right ear 
warrants a designation of Roman Numeral IX, and the average 
pure tone threshold of 90 decibels for the left ear warrants 
a designation of Roman Numeral VIII.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral IX, 
and the left ear is Roman Numeral VIII, the appropriate 
rating is 50 percent under Diagnostic Code 6100.  

Because the use of Table VII is of greater benefit to the 
Veteran, for the period since May 2, 2008, the Board will 
rate the Veteran's right and left ears as Roman Numeral VIII 
and XI, respectively.  38 C.F.R. § 4.86(b).  

Based upon the audiometric test results dated since May 2, 
2008, as described immediately above, the Veteran's 
disability has not met or approximated the criteria for more 
than a 70 percent disability rating since May 2, 2008.  
38 C.F.R. §§ 4.7, 4.21.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The Veteran's disability is 
manifested, according to VA examiners, by difficulty 
communicating, and watching television and movies.  These 
symptoms are contemplated by the rating schedule which is 
based on the ability to understand spoken words and hearing 
acuity at various decibel levels.  The rating schedule 
provides for higher disability ratings, but findings meeting 
the criteria for higher ratings have not been demonstrated.  
Hence, the criteria for referral for consideration of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Hart v. 
Nicholson.  The weight of the credible evidence shows that 
for the period prior to May 2, 2008, the Veteran's service-
connected bilateral hearing loss warranted no more than a 50 
percent disability rating, and that since May 2, 2008, his 
hearing loss disability has warranted no more than a 70 
percent disability rating

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The record reflects that the Veteran is retired.  He has not 
alleged that his service-connected bilateral hearing loss 
disability prevents him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him and there is no other 
evidence that the hearing loss causes unemployability.  
Accordingly, the Board concludes that the record does not 
raised a claim of entitlement to TDIU rating, and 
consideration of a TDIU rating is therefore not warranted.

As the preponderance of the evidence is against the claim 
for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Disability ratings in excess of 50 percent for bilateral 
hearing loss for the period prior to May 2, 2008, and in 
excess of 70 percent for the period since May 2, 2008, are 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


